04/21/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                         April 20, 2021

      COURTNEY ALLISON WEST v. PHILLIP RYAN CHASE BYRD

                 Appeal from the General Sessions Court for Scott County
                         No. 2020-DR-4     James Cotton, Judge
                         ___________________________________

                              No. E2021-00080-COA-R3-CV
                          ___________________________________


The Notice of Appeal filed by the appellant, Courtney Allison West, stated that appellant
was appealing the judgment entered on January 7, 2021. As the parenting plan entered on
January 7, 2021 does not constitute a final appealable judgment, this Court lacks
jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KRISTI M. DAVIS, J.; JOHN W. MCCLARTY, J.; AND THOMAS R. FRIERSON, II, J.

Elliott James Schuchardt, Knoxville, Tennessee, for the appellant, Courtney Allison West.

David A. Stuart, Clinton, Tennessee, and Max E. Huff, Oneida, Tennessee, for the appellee,
Phillip Ryan Chase Byrd.


                                 MEMORANDUM OPINION1

       Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be
dismissed for lack of subject matter jurisdiction after it became clear that there was no final

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”).

       Specifically, Phillip Ryan Chase Byrd filed a petition for modification of a parenting
plan and a petition for contempt. The Trial Court entered a new parenting plan and child
support worksheet, but the record fails to contain a written order of the Trial Court
including findings of fact and conclusions of law concerning both the petition for
modification and the petition for contempt.

        The appellant responded to our show cause order and stated “there does not appear
to have been an order entered in this matter.”2 “It is well-settled that a trial court speaks
through its written orders – not through oral statements contained in the transcripts – and
that the appellate court reviews the trial court’s written orders.” Williams v. City of Burns,
465 S.W.3d 96, 119 (Tenn. 2015) (citations and footnote omitted).

       Rule 52.01 of the Tennessee Rules of Civil Procedure “directs the trial court to enter
a written order containing findings of fact and conclusions of law to support its decision.”
Nelvis v. Baptist, No. W2018-01763-COA-R3-JV, 2019 WL 5566352, at *6 (Tenn. Ct.
App. 2019). In Nelvis, the trial court, tasked with making decisions regarding parenting
issues, used a check-the-box, pre-printed form in lieu of entering written findings. This
Court explained:

               Concomitant with the duties imposed by section 36-1-106, Rule 52.01
        of the Tennessee Rules of Civil Procedure requires that trial courts make
        findings of fact in bench trials. Specifically, Rule 52.01 states as follows:

                        In all actions tried upon the facts without a jury, the
                 court shall find the facts specially and shall state separately its
                 conclusions of law and direct the entry of the appropriate
                 judgment. The findings of a master, to the extent that the court

2
  In her response to our show cause order, appellant also asserted that no hearing was ever held in
connection with entry of the new parenting plan. Tennessee Code Annotated § 36-6-405, which governs
the modification of parenting plans, specifically states: “In a proceeding for a modification of a permanent
parenting plan, the existing residential schedule shall not be modified prior to a final hearing unless the
parents agree to the modification or the court finds that the child will be subject to a likelihood of substantial
harm absent temporary modification.” Tenn. Code Ann. § 36-6-405(b).

                                                      -2-
              adopts them, shall be considered as the findings of the court. If
              an opinion or memorandum of decision is filed, it will be
              sufficient if the findings of fact and conclusions of law appear
              therein.

               An order meets the requirements of Rule 52.01 only when the order
       “‘disclose[s] to the reviewing court the steps by which the trial court reached
       its ultimate conclusion on each factual issue.’” Lovlace v. Copley, 418
       S.W.3d 1, 35 (Tenn. 2013) (quoting 9C Federal Practice and Procedure §
       2579, at 328). Although this matter was tried in juvenile court, the Tennessee
       Rules of Civil Procedure are applicable in child custody proceedings
       under section 36-6-106 even if tried in juvenile court. Tenn. R. Juv. Prac. &
       Proc. 101(c)(3) (“The Tennessee Rules of Civil Procedure shall govern the
       following proceedings: . . . child custody proceedings under T.C.A. §§ 36-6-
       101, et seq. . . .”).

Id.

        “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the January 7, 2021 parenting plan does not constitute a
final appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal
is hereby dismissed. Costs on appeal are taxed to the appellant, Courtney Allison West,
for which execution may issue.

                                                         PER CURIAM




                                            -3-